


Exhibit 10.9

 

THE RYLAND GROUP, INC.

2005 EQUITY INCENTIVE PLAN

 

Amendment and Restatement

 

1.                                      Purpose and Types of Awards

 

                                                The purpose of THE RYLAND GROUP,
INC. 2005 EQUITY INCENTIVE PLAN (the “Plan”) is to promote the long-term growth
and profitability of the Corporation by providing key people with incentives to
improve stockholder value and to contribute to the growth and financial success
of the Corporation.

 

                                                The Plan permits the granting of
stock options (including incentive stock options qualifying under Code section
422 and nonqualified stock options), restricted stock awards, stock units or any
combination of the foregoing.

 

2.                                      Definitions

 

                                                Under this Plan, except where
the context otherwise indicates, the following definitions apply:

 

                                               
(a)                                  “Administrator” means the Board, the
Compensation Committee of the Board, or any committee or committees that are
appointed by the Compensation Committee or the Board that have authority to
administer the Plan as provided in Section 3 hereof.

 

                                               
(b)                                 “Affiliate” shall mean any entity, whether
now or hereafter existing, which controls, is controlled by or is under common
control with the Corporation (including joint ventures, limited liability
companies and partnerships).  For this purpose, “control” shall mean ownership
of 50% or more of the total combined voting power or value of all classes of
stock or interests of the entity.

 

                                               
(c)                                  “Award” shall mean any stock option,
restricted stock award or stock unit award.

 

                                               
(d)                                 “Board” shall mean the Board of Directors of
the Corporation.

 

(e)                                  “Change in Control” shall mean:

 

                                               
                                               
(i)                                     The acquisition by any person, other
than the Corporation or any employee benefit plans of the Corporation, of
beneficial ownership of 20 percent or more of the combined voting power of the
Corporation’s then outstanding voting securities;

 

                                               
                                               
(ii)                                  The first purchase under a tender offer or
exchange offer, other than an offer by the Corporation or any employee benefit
plans of the Corporation, pursuant to which shares of Common Stock have been
purchased;

 


 

                                               
                                               
(iii)                               During any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Corporation cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for the election by
stockholders of the Corporation of each new director was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of the period; or

 

                                               
                                               
(iv)                              Approval by stockholders of the Corporation of
a merger, consolidation, liquidation or dissolution of the Corporation, or the
sale of all or substantially all of the assets of the Corporation; provided,
however, that for purposes of any Award or subplan that constitutes a
“nonqualified deferred compensation plan,” within the meaning of Code section
409A, the Administrator, in its discretion, may specify a different definition
of Change in Control in order to comply with the provisions of Code section
409A.

 

                                               
(f)                                    “Code” shall mean the Internal Revenue
Code of 1986, as amended, and any regulations promulgated thereunder.

 

                                               
(g)                                 “Common Stock” shall mean shares of common
stock, $1.00 par value, of the Corporation.

 

                                               
(h)                                 “Corporation” shall mean The Ryland
Group, Inc. and its successors and assigns.

 

                                               
(i)                                     “Designated Beneficiary” shall mean the
beneficiary designated by an Award holder, in a manner and to the extent
determined by the Administrator, to receive amounts due or exercise rights of
the Award holder in the event of the Award holder’s death.  In the absence of an
effective designation by an Award holder, “Designated Beneficiary” shall mean
the Award holder’s estate.

 

                                               
(j)                                     “Effective Date” shall mean the date the
Plan is approved by the stockholders of the Corporation.

 

                                               
(k)                                  “Fair Market Value” shall mean, with
respect to a share of the Corporation’s Common Stock or other property for any
purpose on a particular date, the value determined by the Administrator in good
faith.  However, if the Common Stock is registered under Section 12(b) of the
Securities Exchange Act of 1934, as amended, “Fair Market Value” with respect to
a share of the Corporation’s Common Stock shall mean, as applicable, (i) either
the closing price or the average of the high and low sale price on the relevant
date, as determined in the Administrator’s discretion, quoted on the New York
Stock Exchange, the American Stock Exchange, or the Nasdaq National Market;
(ii) the last sale price on the relevant date quoted on the Nasdaq SmallCap
Market; (iii) the average of the high bid and low asked prices on the relevant
date quoted on the Nasdaq OTC Bulletin Board Service or by the National
Quotation Bureau, Inc. or a comparable service as determined in the
Administrator’s discretion; or (iv) if the Common Stock is not quoted by any of
the above,

 

2


 

the average of the closing bid and asked prices on the relevant date furnished
by a professional market maker for the Common Stock, or by such other source,
selected by the Administrator.  If no public trading of the Common Stock occurs
on the relevant date, then Fair Market Value shall be determined as of the next
preceding date on which trading of the Common Stock does occur.  For all
purposes under this Plan, the term “relevant date” as used in this
Section 2(k) shall mean either the date as of which Fair Market Value is to be
determined or the next preceding date on which public trading of the Common
Stock occurs, as determined in the Administrator’s discretion.

 

                                                Effective for Awards granted on
or after January 1, 2009, “Fair Market Value” shall mean, with respect to a
share of the Corporation’s Common Stock,  the fair market value based upon the
last sale before or the first sale after the grant, the closing price on the
trading day before or the trading day of the grant, the arithmetic mean of the
high and low prices on the trading day before or the trading day of the grant,
or any other reasonable method using actual transactions in such stock as
reported by such market.

 

                                               
(l)                                     “Grant Agreement” shall mean a written
document memorializing the terms and conditions of an Award granted pursuant to
the Plan and shall incorporate the terms of the Plan.

 

                                               
(m)                               “Plan Share Reserve” means the maximum number
of shares of Common Stock that may be issued with respect to Awards granted
under the Plan.

 

                                               
(n)                                 “Prior Plans” shall mean The Ryland
Group, Inc. 1992 Equity Incentive Plan and the 2002 Equity Incentive Plan.

 

                                               
(o)                                 “2002 Equity Incentive Plan” shall mean The
Ryland Group, Inc. 2002 Equity Incentive Plan, the term of which expires on
April 24, 2012.

 

3.                                      Administration

 

                                               
(a)                                  Administration of the Plan.  The Plan shall
be administered by the Board, the Compensation Committee of the Board, or any
committee or committees that are appointed by the Compensation Committee or the
Board from time to time.

 

                                               
(b)                                 Powers of the Administrator.  The
Administrator shall have all the powers vested in it by the terms of the Plan,
such powers to include authority, in its sole and absolute discretion, to grant
Awards under the Plan, prescribe Grant Agreements evidencing such Awards and
establish programs for granting Awards.

 

                                                The Administrator shall have
full power and authority to take all other actions necessary to carry out the
purpose and intent of the Plan, including, but not limited to, the authority
to:  (i) determine the eligible persons to whom, and the time or times at which
Awards shall be granted; (ii) determine the types of Awards to be granted;
(iii) determine the number of shares to be covered by or used for reference
purposes for each Award; (iv) impose such terms, limitations, restrictions and
conditions upon any such Award as the

 

3


 

Administrator shall deem appropriate; (v) modify, amend, extend or renew
outstanding Awards, or accept the surrender of outstanding Awards and substitute
new Awards (provided however, that, except as provided in Section 7(c) of the
Plan, (A) any modification that would adversely affect any outstanding Award
shall not be made without the consent of the holder, and (B) the exercise price
for any outstanding stock option granted under the Plan may not be decreased
after the date of grant nor may any outstanding stock option granted under the
Plan be surrendered to the Corporation as consideration for the grant of a new
stock option with a lower exercise price); (vi) accelerate or otherwise change
the time in which an Award may be exercised or becomes payable and to waive or
accelerate the lapse, in whole or in part, of any restriction or condition with
respect to such Award, including, but not limited to, any restriction or
condition with respect to the vesting or exercisability of an Award following
termination of any grantee’s employment or other service relationship with the
Corporation; and (vii) to establish, amend, modify, administer or terminate
subplans, and prescribe, amend and rescind rules and regulations relating to
such subplans.

 

                                                The Administrator shall have
full power and authority, in its sole and absolute discretion, to administer and
interpret the Plan and to adopt and interpret such rules, regulations,
agreements, guidelines and instruments for the administration of the Plan and
for the conduct of its business as the Administrator deems necessary or
advisable.  To the extent permitted by applicable law, the Administrator may
delegate to one or more executive officers of the Corporation the power to
(i) grant Awards to individuals who are not subject to Section 16 of the
Securities Exchange Act of 1934, as amended, or any successor provision and are
not officers of the Corporation, and (ii) make all determinations under the Plan
with respect thereto, provided that the Administrator shall fix the maximum
amount of such Awards for the group and a maximum for any one Award recipient.

 

                                                Notwithstanding anything in the
Plan to the contrary, the Administrator shall not exercise its power and
authority in a manner that would add a feature for the deferral of compensation
to an Award, making such Award subject to Code section 409A, nor shall the
Administrator exercise its power and authority in a manner that would cause the
acceleration of payment in violation of Code section 409A to the extent any
Award granted under this Plan is determined to be subject to Code section 409A.

 

                                               
(c)                                  Non-Uniform Determinations.  The
Administrator’s determinations under the Plan (including without limitation,
determinations of the persons to receive Awards, the form, amount and timing of
such Awards, the terms and provisions of such Awards and the Grant Agreements
evidencing such Awards) need not be uniform and may be made by the Administrator
selectively among persons who receive, or are eligible to receive, Awards under
the Plan, whether or not such persons are similarly situated.

 

                                               
(d)                                 Limited Liability.  To the maximum extent
permitted by law, no member of the Administrator shall be liable for any action
taken or decision made in good faith relating to the Plan or any Award
thereunder.

 

4


 

                                               
(e)                                  Indemnification.  To the maximum extent
permitted by law and by the Corporation’s charter and by-laws, the members of
the Administrator shall be indemnified by the Corporation in respect of all
their activities under the Plan.

 

                                               
(f)                                    Effect of Administrator’s Decision.  All
actions taken and decisions and determinations made by the Administrator on all
matters relating to the Plan pursuant to the powers vested in it hereunder shall
be in the Administrator’s sole and absolute discretion and shall be conclusive
and binding on all parties concerned, including the Corporation, its
stockholders, any participants in the Plan and any other employee, consultant,
or director of the Corporation, and their respective successors in interest.

 

4.                                      Shares Available for the Plan; Maximum
Awards

 

                                               
(a)                                  Plan Share Reserve.  Subject to the
following provisions of this Section 4 and adjustments as provided in
Section 7(c) of the Plan, the Plan Share Reserve shall be equal to the sum of:
(i) 475,000 shares of Common Stock; (ii) 768,772 shares of Common Stock
remaining under the 2002 Equity Incentive Plan that are not subject to
outstanding grants of Awards under Prior Plans; and (iii) any shares of Common
Stock that are represented by Awards granted under the Prior Plans that are
forfeited, expire or are canceled without delivery of shares of Common Stock or
which result in the forfeiture of the shares of Common Stock back to the
Corporation.

 

                                               
(b)                                 Adjustments to Plan Share Reserve; Fixed ISO
Limit.  If any Award, or portion of an Award, under the Plan or the Prior Plans
expires or terminates unexercised, becomes unexercisable or is forfeited or
otherwise terminated, surrendered or canceled as to any shares, the shares
subject to such Award shall thereafter be available for Awards under the Plan;
provided, however, that no more than the number of shares available for issuance
on the Effective Date shall be made available for purchase pursuant to incentive
stock options.

 

                                               
(c)                                  Cash Settlement of Awards.  To the extent
any shares of Common Stock covered by an Award are not delivered to an Award
holder or the holder’s Designated Beneficiary because the Award is settled in
cash, such shares shall not be deemed to have been issued for purposes of
determining the maximum number of shares of Common Stock available for issuance
under the Plan.  Notwithstanding anything in the Plan or Grant Agreement to the
contrary, all payments of cash shall be made to the Award holder or the holder’s
Designated Beneficiary no later than the date that is two and one-half months
following the end of year during which the Award holder becomes vested in the
Award.

 

                                               
(d)                                 Limitation on Restricted Stock and Stock
Units.  Notwithstanding the provisions of Section 4(a) of the Plan and subject
to adjustment as provided in Section 7(c) of the Plan, the maximum number of
shares of Common Stock that may be issued in conjunction with Awards granted
pursuant to subsections (d) and (e) of Section 6 of the Plan (relating to
restricted stock awards and stock units) shall be 425,000 shares of Common
Stock; provided, however, that any shares of Common Stock that are forfeited
back to the

 

5


 

Corporation with respect to any such Awards shall be available for further
Awards under subsections (d) and (e) of Section 6 of the Plan.

 

                                               
(e)                                  Code Section 162(m) Limit.  Subject to
adjustments as provided in Section 7(c) of the Plan, the maximum number of
shares of Common Stock subject to Awards of any combination that may be granted
during any one fiscal year of the Corporation to any one individual under this
Plan shall be limited to 500,000 shares.  Such per-individual limit shall not be
adjusted to effect a restoration of shares of Common Stock with respect to which
the related Award is terminated, surrendered or canceled.  The maximum cash
amount that may be payable in combination with any performance-based award
distributable in restricted stock or stock units is the cash amount equal to the
sum of the fair market value of the underlying shares plus the federal and state
income and Medicare taxes, assuming highest marginal tax rates, associated with
the grant, vesting or distribution of the related restricted stock or stock
units.

 

5.                                      Participation

 

                                                Participation in the Plan shall
be open to all employees, officers and other individuals providing bona fide
services to or for the Corporation or of any Affiliate of the Corporation, as
may be selected by the Administrator from time to time.  The Administrator may
also grant Awards to individuals in connection with hiring, retention or
otherwise, prior to the date the individual first performs services for the
Corporation or an Affiliate provided that such Awards shall not become vested or
exercisable, and no shares shall be issued to such individual, prior to the date
the individual first commences performance of such services.

 

6.                                      Awards

 

                                               
(a)                                  Terms of Awards.  The Administrator, in its
sole discretion, establishes the terms of all Awards granted under the Plan. 
Awards may be granted individually or in tandem with other types of Awards.  All
Awards are subject to the terms and conditions provided in the Grant Agreement,
provided that all Awards shall have a minimum three-year graded vesting period,
or a one-year vesting period plus performance criteria established by the
Administrator.

 

                                               
(b)                                 Performance Factors.  For purposes of
ensuring that compensation arising from Awards granted under the Plan to
officers and key employees of the Company is deductible as qualified
performance-based compensation within the meaning of Code section 162(m), the
Administrator may provide that the granting, vesting, right to exercise or lapse
of restrictions associated with an Award (each, a “performance-based award”) is
contingent upon the attainment of one or more pre-established, objective
performance goals based on any, or any combination, of the following business
criteria as it may apply to an individual, a business unit, or the Company:
return on stockholder equity, return on investment, total revenue, earnings
before interest and taxes (“EBIT”), earnings before interest, taxes,
depreciation and appreciation (“EBITDA”), profits, stock price, earnings per
share, or cost containment.  Performance goals may include minimum, maximum and
target levels of performance, with the size of the performance-based award or
the lapse of restrictions with

 

6


 

respect thereto based on the level attained.  The Administrator may, at its sole
discretion, modify the measurement criteria as applied to performance-based
awards to offset any unintended results arising from events not anticipated when
the performance goals were established; provided, that such modifications may be
made with respect to an Award granted to any executive officer of the Company
only to the extent permitted by Code section 162(m).

 

(c)                                  Stock Options.  The Administrator may from
time to time grant to eligible participants Awards of incentive stock options,
as that term is defined in Code section 422, or nonqualified stock options;
provided, however, that Awards of incentive stock options shall be limited to
employees of the Corporation or of any current or hereafter existing “parent
corporation” or “subsidiary corporation,” as defined in Code sections 424(e) and
(f), respectively, of the Corporation.  No stock option shall be an incentive
stock option unless so designated by the Administrator at the time of grant or
in the Grant Agreement evidencing such stock option.  All stock options granted
under the Plan must have an exercise price at least equal to Fair Market Value
as of the date of grant and may not have a term longer than five years.  Except
for adjustments pursuant to Section 7(c), the exercise price for any outstanding
stock option granted under the Plan may not be decreased after the date of grant
nor may any outstanding stock option granted under the Plan be surrendered to
the Corporation as consideration for the grant of a new stock option with a
lower exercise price.

 

(d)                                 Stock Awards.  The Administrator may from
time to time grant restricted stock Awards to eligible participants in such
amounts, on such terms and conditions, and for such consideration, including no
consideration or such minimum consideration as may be required by law, as it
shall determine.  A stock Award may be paid in Common Stock, in cash, or in a
combination of Common Stock and cash, as determined in the sole discretion of
the Administrator.  Notwithstanding anything in the Plan or Grant Agreement to
the contrary, all payments of cash under this Section 6(d) shall be paid no
later than the date that is two and one-half months following the end of year
during which the eligible participant becomes vested in the restricted stock
Award.

 

(e)                                  Stock Units.  The Administrator may from
time to time grant Awards to eligible participants denominated in
stock-equivalent units in such amounts and on such terms and conditions as it
shall determine.  Stock units granted to a participant shall be credited to a
bookkeeping reserve account solely for accounting purposes and shall not require
a segregation of any of the Corporation’s assets.  An Award of stock units may
be settled in Common Stock, in cash, or in a combination of Common Stock and
cash, as determined in the sole discretion of the Administrator. 
Notwithstanding anything in the Plan or Grant Agreement to the contrary, all
payments of cash under this Section 6(e) shall be paid no later than the date
that is two and one-half months following the end of year during which the
eligible participant becomes vested in the Award of stock units.  Shares of
Common Stock awarded in connection with an Award of stock units may be issued
for such consideration as may be determined by the Administrator, including for
no consideration or such minimum consideration as may be required by law. 
Except as otherwise provided in the applicable Grant Agreement, the grantee
shall not have the rights of a stockholder with

 

7


 

respect to any shares of Common Stock represented by a stock unit solely as a
result of the grant of a stock unit to the grantee.

 

7.                                      Miscellaneous

 

                                               
(a)                                  Withholding of Taxes.  Grantees and holders
of Awards shall pay to the Corporation or its Affiliate, or make provision
satisfactory to the Administrator for payment of, any taxes required to be
withheld in respect of Awards under the Plan no later than the date of the event
creating the tax liability.  The Corporation or its Affiliate may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the grantee or holder of an Award.  Notwithstanding the above,
in no event may holders of Awards satisfy such tax liability through the tender
or withholding of shares of Common Stock.

 

                                               
(b)                                 Transferability.  Except as otherwise
determined by the Administrator, and in any event in the case of an incentive
stock option, no Award granted under the Plan shall be transferable by a grantee
otherwise than by will or the laws of descent and distribution.  Unless
otherwise determined by the Administrator in accord with the provisions of the
immediately preceding sentence, an Award may be exercised during the lifetime of
the grantee, only by the grantee or, during the period the grantee is under a
legal disability, by the grantee’s guardian or legal representative.

 

(c)                                  Adjustments; Business Combinations.

 

(i)                                     Upon a stock dividend of, or stock split
or reverse stock split affecting, the Common Stock of the Corporation, (A) the
maximum number of shares reserved for issuance or with respect to which Awards
may be granted under the Plan and the maximum number of shares with respect to
which Awards may be granted during any one fiscal year of the Corporation to any
individual, as provided in Section 4 of the Plan, and (B) the number of shares
covered by and the exercise price and other terms of outstanding Awards, shall,
without further action of the Board, be adjusted to reflect such event unless
the Board determines, at the time it approves such stock dividend, stock split
or reverse stock split, that no such adjustment shall be made.  The
Administrator may make adjustments, in its discretion, to address the treatment
of fractional shares and fractional cents that arise with respect to outstanding
Awards as a result of the stock dividend, stock split or reverse stock split.

 

(ii)                                  In the event of any other changes
affecting the Corporation, the capitalization of the Corporation or the Common
Stock of the Corporation by reason of any spin-off, split-up, dividend,
recapitalization, merger, consolidation, business combination or exchange of
shares and the like, the Administrator except as otherwise provided in
Section 7(d), in its discretion and without the consent of holders of Awards,
may make: (A) appropriate adjustments to the maximum number and kind of shares
reserved for issuance or with respect to which Awards may be granted under the
Plan, in the aggregate and with respect to any individual, as provided in
Section 4 of the Plan, and to the number, kind and price of shares covered

 

8


 

by outstanding Awards; and (B) any other adjustments in outstanding Awards,
including but not limited to reducing the number of shares subject to Awards or
providing or mandating alternative settlement methods such as settlement of the
Awards in cash or in shares of Common Stock or other securities of the
Corporation or of any other entity, or in any other matters which relate to
Awards as the Administrator shall, in its sole discretion, determine to be
necessary or appropriate.

 

(iii)                               The Administrator is authorized to make, in
its discretion and without the consent of holders of Awards, adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events affecting the Corporation, or the financial
statements of the Corporation or any Affiliate, or of changes in applicable
laws, regulations, or accounting principles, whenever the Administrator
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan and outstanding Awards.

 

(d)                                 Change in Control.  Notwithstanding the
provisions of Section 7(c)(ii), in the event of a Change in Control, all Awards
under the Plan are automatically and fully vested and immediately exercisable or
payable in whole or in part.  The obligations of the Corporation pursuant to the
Plan and performance with respect to rights of Award holders thereunder shall be
assumed by any participant, successor-in-interest or beneficiary of or
interested party in the Change in Control (collectively, the Change-in-Control
Participant), and the Change-in Control Participant shall cause the Awards to be
assumed, or new rights substituted therefor, by another entity.

 

(e)                                  Substitution of Awards in Mergers and
Acquisitions in which the Corporation or an Affiliate is the Acquiring Entity. 
Solely in the event that the Corporation or an Affiliate is an acquiring entity
in a merger, acquisition and other business combination, Awards may be granted
under the Plan from time to time in substitution for Awards held by employees,
officers, consultants or directors of a target entity who become or are about to
become employees, officers, consultants or directors of the Corporation or an
Affiliate as the result of a merger or consolidation of the employing entity
with the Corporation or an Affiliate, or the acquisition by the Corporation or
an Affiliate of the assets or stock of the employing entity.  The terms and
conditions of any substitute Awards so granted may vary from the terms and
conditions set forth herein to the extent that the Administrator deems
appropriate at the time of grant to conform the substitute Awards to the
provisions of the awards for which they are substituted.

 

(f)                                    Compensation Committee Report.  For each
performance year and/or performance period, the Compensation Committee of the
Board shall determine and set forth in writing not later than 90 days after the
commencement of the performance year and/or performance period and in no event
later than the point in time when 25% of the performance period has elapsed or
the outcome of the performance objectives is no longer substantially uncertain: 
(i) the participants under the Plan who are granted performance-based awards for
the performance period, (ii) the nature and amount (or the the objective formula
for determining the amount) of the performance-based award that will be earned
if specified

 

9


 

performance objectives are met, (iii) the applicable performance factors, and
(iv) any other objective terms and conditions that must be satisfied by the
participant in order to earn the performance-based award.

 

(g)                                 Termination, Amendment and Modification of
the Plan.  The Administrator may terminate, amend or modify the Plan or any
portion thereof at any time; provided, however, that the provisions of
Section 6(a) relating to stock option repricing shall not be amended without
approval by the Corporation’s stockholders, and any amendments to the Plan will
not (i) materially increase the benefits accruing to participants under the
Plan, (ii) materially increase the aggregate number of securities that may be
issued under the Plan, or (iii) materially modify the requirements as to
eligibility for participation in the Plan, without approval by the Corporation’s
stockholders.

 

(h)                                 Non-Guarantee of Employment or Service. 
Nothing in the Plan or in any Grant Agreement thereunder shall confer any right
on an individual to continue in the service of the Corporation or shall
interfere in any way with the right of the Corporation to terminate such service
at any time with or without cause or notice.  The Corporation expressly reserves
the right at any time to dismiss an Award recipient free from any liability or
claim under the Plan, except as expressly provided in the applicable Grant
Agreement.

 

(i)                                     No Trust or Fund Created.  Neither the
Plan nor any Award shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Corporation and a
grantee or any other person.  To the extent that any grantee or other person
acquires a right to receive payments from the Corporation pursuant to an Award,
such right shall be no greater than the right of any unsecured general creditor
of the Corporation.

 

(j)                                     Designated Beneficiaries.  Unless
otherwise provided in the applicable Grant Agreement, amounts or certificates
due an Award recipient after his or her death under an Award shall be paid or
delivered to the Award recipient’s Designated Beneficiary in accordance with the
terms and conditions of the Award.

 

(k)                                  Governing Law.  The validity, construction
and effect of the Plan, of Grant Agreements entered into pursuant to the Plan,
and of any rules, regulations, determinations or decisions made by the
Administrator relating to the Plan or such Grant Agreements, and the rights of
any and all persons having or claiming to have any interest therein or
thereunder, shall be determined exclusively in accordance with applicable
federal laws and the laws of the State of Maryland, without regard to its
conflict of laws principles.

 

(l)                                     Effective Date; Termination Date.  The
Amendment and Restatement of this Plan is effective as of the date on which the
Plan originally was approved by the stockholders of the Corporation.  The Plan,
as amended and restated, shall be unlimited in duration and, in the event of
Plan termination, shall remain in effect as long as any Awards under it are
outstanding; provided, however, that no Awards shall be granted under the Plan
after the close of business on February 20, 2015.

 

10
